                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 1 of 16



                                                      1   SHARTSIS FRIESE LLP
                                                          ERICK C. HOWARD (Bar #214107)
                                                      2   ehoward@sflaw.com
                                                          JOSEPH V. MAUCH (Bar #253693)
                                                      3   jmauch@sflaw.com
                                                          FELICIA A. DRAPER (Bar #242668)
                                                      4   fdraper@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                      5   San Francisco, CA 94111-3598
                                                          Telephone:     (415) 421-6500
                                                      6   Facsimile:    (415) 421-2922

                                                      7   Attorneys for Defendants,
                                                          SIMPSON STRONG-TIE COMPANY INC. and
                                                      8   SIMPSON MANUFACTURING COMPANY, INC.

                                                      9                               UNITED STATES DISTRICT COURT

                                                     10                           NORTHERN DISTRICT OF CALIFORNIA

                                                     11                                  SAN FRANCISCO DIVISION

                                                     12   SIMON NGUYEN, THOAI DOAN, RAVI               Case No. 3-19-cv-07901-TSH
                      SAN FRANCISCO, CA 94111-3598




                                                          SALHOTRA, SANDHYA SALHOTRA,
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   MELISSA CARD, KEVIN SULLINS,                 [PROPOSED] STIPULATED
                                                          MAURICE VAN ROEKEL AS TRUSTEE                PROTECTIVE ORDER
                                                     14
                                                          TRUST, CORY CZARNICK and NOLA
                                                     15   CZARNICK on behalf of themselves and all
                                                          others similarly situated,
                                                     16
                                                                        Plaintiffs,
                                                     17
                                                                 v.
                                                     18
                                                          SIMPSON STRONG-TIE COMPANY,
                                                     19   INCORPORATED, a California corporation,
                                                          SIMPSON MANUFACTURING COMPANY,
                                                     20   INCORPORATED, a Delaware corporation,
                                                          and DOES 1 through 200, inclusive,
                                                     21
                                                                        Defendants.
                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                          Case No.                       STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 2 of 16



                                                      1            Plaintiffs Simon Nguyen, Thoai Doan, Ravi Salhotra, Sandhya A. Salhotra, Melissa Card,

                                                      2

                                                      3   and Nola Czarnik                                nd Defendants Simpson Strong-Tie Company Inc.

                                                      4   and Simpson Manufacturing Company, Inc.

                                                      5   stipulated to the entry of an order pursuant to Fed. R. Civ. P. 26(c) that confidential information be

                                                      6   disclosed only in designated ways, and having good cause to protect the legitimate business

                                                      7   interests of the Parties or other persons, respectfully request the entry of the following Protective

                                                      8   Order:

                                                      9   1.       PURPOSES AND LIMITATIONS

                                                     10            Disclosure and discovery activity in this action are likely to involve production of

                                                     11   confidential, proprietary, or private information for which special protection from public disclosure

                                                     12   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

                                                     14   Order. The parties acknowledge that this Order does not confer blanket protections on all

                                                     15   disclosures or responses to discovery and that the protection it affords from public disclosure and

                                                     16   use extends only to the limited information or items that are entitled to confidential treatment under

                                                     17   the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,

                                                     18   that this Stipulated Protective Order does not entitle them to file confidential information under

                                                     19   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that

                                                     20   will be applied when a party seeks permission from the court to file material under seal.

                                                     21   2.       DEFINITIONS

                                                     22            2.1    Challenging Party: a Party or Non-Party that challenges the designation of

                                                     23   information or items under this Order.

                                                     24            2.2                                               : information (regardless of how it is

                                                     25   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                                                     26   Civil Procedure 26(c).

                                                     27            2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

                                                     28   well as their support staff).
                                                                                                         -1-
                                                          Case No.                          STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 3 of 16



                                                      1           2.4    Designated House Counsel: House Cou                                  HIGHLY

                                                      2   CONFIDENTIAL

                                                      3           2.5    Designating Party: a Party or Non-Party that designates information or items that it

                                                      4                                                                                      HIGHLY

                                                      5   CONFIDENTIAL

                                                      6           2.6    Disclosure or Discovery Material: all items or information, regardless of the

                                                      7   medium or manner in which it is generated, stored, or maintained (including, among other things,

                                                      8   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                                      9   responses to discovery in this matter.

                                                     10           2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to

                                                     11   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                                                     12   consultant in this action.
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13           2.8

                                                     14   Items

                                                     15   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less

                                                     16   restrictive means.

                                                     17           2.9    House Counsel: attorneys who are employees of a party to this action. House

                                                     18   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                                     19           2.10   Non-Party: any natural person, partnership, corporation, association, or other legal

                                                     20   entity not named as a Party to this action.

                                                     21           2.11   Outside Counsel of Record: attorneys who are not employees of a party to this

                                                     22   action but are retained to represent or advise a party to this action and have appeared in this action

                                                     23   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                                                     24           2.12   Party: any party to this action, including all of its officers, directors, employees,

                                                     25   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                     26           2.13   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                                                     27   Material in this action.

                                                     28           2.14   Professional Vendors: persons or entities that provide litigation support services
                                                                                                        -2-
                                                          Case No.                         STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 4 of 16



                                                      1   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                                                      2   storing, or retrieving data in any form or medium) and their employees and subcontractors.

                                                      3          2.15    Protected Material: any Disclosure or Discovery Material that is designated as

                                                      4                            HIGHLY CONFIDENTIAL

                                                      5          2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a

                                                      6   Producing Party.

                                                      7   3.     SCOPE

                                                      8          The protections conferred by this Stipulation and Order cover not only Protected Material

                                                      9   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

                                                     10   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                                                     11   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                                                     12   However, the protections conferred by this Stipulation and Order do not cover the following
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   information: (a) any information that is in the public domain at the time of disclosure to a

                                                     14   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

                                                     15   result of publication not involving a violation of this Order, including becoming part of the public

                                                     16   record through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                                                     17   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                                                     18   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

                                                     19   of Protected Material at trial shall be governed by a separate agreement or order.

                                                     20   4.     DURATION

                                                     21          Even after final disposition of this litigation, the confidentiality obligations imposed by this

                                                     22   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                                     23   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                                                     24   defenses in this action, with or without prejudice; and (2) final judgment herein after the

                                                     25   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

                                                     26   including the time limits for filing any motions or applications for extension of time pursuant to

                                                     27   applicable law.

                                                     28
                                                                                                        -3-
                                                          Case No.                         STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 5 of 16



                                                      1   5.     DESIGNATING PROTECTED MATERIAL

                                                      2           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                                                      3   Non-Party that designates information or items for protection under this Order must take care to

                                                      4   limit any such designation to specific material that qualifies under the appropriate standards. To the

                                                      5   extent it is practical to do so, the Designating Party must designate for protection only those parts

                                                      6   of material, documents, items, or oral or written communications that qualify        so that other

                                                      7   portions of the material, documents, items, or communications for which protection is not

                                                      8   warranted are not swept unjustifiably within the ambit of this Order.

                                                      9           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                                                     10   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                                                     11   encumber or retard the case development process or to impose unnecessary expenses and burdens

                                                     12   on other parties) expose the Designating Party to sanctions.
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13                                                              t information or items that it designated for

                                                     14   protection do not qualify for protection at all or do not qualify for the level of protection initially

                                                     15   asserted, that Designating Party must promptly notify all other Parties that it is withdrawing the

                                                     16   mistaken designation.

                                                     17           5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

                                                     18   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                                                     19   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                                                     20   designated before the material is disclosed or produced.

                                                     21           Designation in conformity with this Order requires:

                                                     22                 (a) for information in documentary form (e.g., paper or electronic documents, but

                                                     23   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                                                     24                                               HIGHLY CONFIDENTIAL

                                                     25   ONLY                                                                                           material

                                                     26   on a page qualifies for protection, the Producing Party also must clearly identify the protected

                                                     27   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

                                                     28   portion, the level of protection being asserted.
                                                                                                         -4-
                                                          Case No.                          STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 6 of 16



                                                      1          A Party or Non-Party that makes original documents or materials available for inspection

                                                      2   need not designate them for protection until after the inspecting Party has indicated which material

                                                      3   it would like copied and produced. During the inspection and before the designation, all of the

                                                      4                                                              HIGHLY CONFIDENTIAL

                                                      5

                                                      6   copied and produced, the Producing Party must determine which documents, or portions thereof,

                                                      7   qualify for protection under this Order. Then, before producing the specified documents, the

                                                      8                                                                                  HIGHLY

                                                      9   CONFIDENTIAL                                                                   ains Protected Material.

                                                     10   If only a portion or portions of the material on a page qualifies for protection, the Producing Party

                                                     11   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

                                                     12   margins) and must specify, for each portion, the level of protection being asserted.
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13              (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                                                     14   Designating Party identify on the record, before the close of the deposition, hearing, or other

                                                     15   proceeding, all protected testimony and specify the level of protection being asserted. When it is

                                                     16   impractical to identify separately each portion of testimony that is entitled to protection and it

                                                     17   appears that substantial portions of the testimony may qualify for protection, the Designating Party

                                                     18   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

                                                     19   to have up to 21 days to identify the specific portions of the testimony as to which protection is

                                                     20   sought and to specify the level of protection being asserted. Only those portions of the testimony

                                                     21   that are appropriately designated for protection within the 21 days shall be covered by the

                                                     22   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

                                                     23   the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

                                                     24

                                                     25

                                                     26          Parties shall give the other parties notice if they reasonably expect a deposition, hearing, or

                                                     27   other proceeding to include Protected Material so that the other parties can ensure that only

                                                     28
                                                                                                        -5-
                                                          Case No.                         STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 7 of 16



                                                      1   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

                                                      2

                                                      3

                                                      4           Transcripts containing Protected Material shall have an obvious legend on the title page that

                                                      5   the transcript contains Protected Material, and the title page shall be followed by a list of all pages

                                                      6   (including line numbers as appropriate) that have been designated as Protected Material and the

                                                      7   level of protection being asserted by the Designating Party. The Designating Party shall inform the

                                                      8   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-

                                                      9

                                                     10   CONFIDENTIAL

                                                     11   the expiration of that period, the transcript shall be treated only as actually designated.

                                                     12                 (c) for information produced in some form other than documentary and for any other
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

                                                     14

                                                     15    HIGHLY CONFIDENTIAL                                                                          tions of the

                                                     16   information or item warrant protection, the Producing Party, to the extent practicable, shall identify

                                                     17   the protected portion(s) and specify the level of protection being asserted.

                                                     18           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                                                     19

                                                     20   right to secure protection under this Order for such material. Upon timely correction of a

                                                     21   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                                                     22   in accordance with the provisions of this Order.

                                                     23   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                     24           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                                     25   confidentiality at any ti

                                                     26   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                                     27   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                                                     28   challenge a confidentiality designation by electing not to mount a challenge promptly after the
                                                                                                         -6-
                                                          Case No.                          STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 8 of 16



                                                      1   original designation is disclosed.

                                                      2          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                                                      3   by providing written notice of each designation it is challenging and describing the basis for each

                                                      4   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                                                      5   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                                                      6   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

                                                      7   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                                                      8   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

                                                      9   Party must explain the basis for its belief that the confidentiality designation was not proper and

                                                     10   must give the Designating Party an opportunity to review the designated material, to reconsider the

                                                     11   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

                                                     12   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   has engaged in this meet and confer process first or establishes that the Designating Party is

                                                     14   unwilling to participate in the meet and confer process in a timely manner.

                                                     15          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

                                                     16   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

                                                     17   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of

                                                     18   the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

                                                     19   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied

                                                     20   by a competent declaration affirming that the movant has complied with the meet and confer

                                                     21   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

                                                     22   motion including the required declaration within 21 days (or 14 days, if applicable) shall

                                                     23   automatically waive the confidentiality designation for each challenged designation. In addition,

                                                     24   the Challenging Party may file a motion challenging a confidentiality designation at any time if

                                                     25   there is good cause for doing so, including a challenge to the designation of a deposition transcript

                                                     26   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

                                                     27   competent declaration affirming that the movant has complied with the meet and confer

                                                     28   requirements imposed by the preceding paragraph.
                                                                                                        -7-
                                                          Case No.                         STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 9 of 16



                                                      1          The burden of persuasion in any such challenge proceeding shall be on the Designating

                                                      2   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                                                      3   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

                                                      4   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

                                                      5   to retain confidentiality as described above, all parties shall continue to afford the material in

                                                      6

                                                      7   the court rules on the challenge.

                                                      8   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                                                      9          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                                     10   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                                     11   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                                                     12   the categories of persons and under the conditions described in this Order. When the litigation has
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                                                     14   DISPOSITION).

                                                     15          Protected Material must be stored and maintained by a Receiving Party at a location and in

                                                     16   a secure manner that ensures that access is limited to the persons authorized under this Order.

                                                     17          7.2                                                                 . Unless otherwise ordered

                                                     18   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                                     19

                                                     20

                                                     21   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                                                     22

                                                     23

                                                     24                (b) the officers, directors, and employees (including House Counsel) of the Receiving

                                                     25   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

                                                     26

                                                     27                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                                                     28
                                                                                                           -8-
                                                          Case No.                            STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 10 of 16



                                                      1

                                                      2                 (d) the court and its personnel;

                                                      3                 (e) court reporters and their staff, professional jury or trial consultants, mock jurors,

                                                      4   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

                                                      5

                                                      6                 (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                                                      7

                                                      8   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                                                      9   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                                                     10   bound by the court reporter and may not be disclosed to anyone except as permitted under this

                                                     11   Stipulated Protective Order.

                                                     12                 (g) the author or recipient of a document containing the information or a custodian or
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   other person who otherwise possessed or knew the information.

                                                     14           7.3

                                                     15                                                                                 . Unless otherwise

                                                     16   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

                                                     17

                                                     18

                                                     19

                                                     20   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                                                     21

                                                     22

                                                     23                 (b) Designated House Counsel of the Receiving Party (1) who has no involvement in

                                                     24   competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation,

                                                     25

                                                     26   to whom the procedures set forth in paragraph 7.4(a)(1), below, have been followed;

                                                     27                 (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for

                                                     28   this litigation, and
                                                                                                           -9-
                                                          Case No.                            STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 11 of 16



                                                      1   (Exhibit A).

                                                      2              (d) the court and its personnel;

                                                      3              (e) court reporters and their staff, professional jury or trial consultants, and

                                                      4   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

                                                      5

                                                      6              (f) the author or recipient of a document containing the information or a custodian or

                                                      7   other person who otherwise possessed or knew the information.

                                                      8   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                                                                 LITIGATION
                                                      9
                                                                 If a Party is served with a subpoena or a court order issued in other litigation that compels
                                                     10

                                                     11
                                                           HIGHLY CONFIDENTIAL
                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP




                                                                     (a) promptly notify in writing the Designating Party. Such notification shall include a
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13
                                                          copy of the subpoena or court order;
                                                     14
                                                                     (b) promptly notify in writing the party who caused the subpoena or order to issue in
                                                     15
                                                          the other litigation that some or all of the material covered by the subpoena or order is subject to
                                                     16
                                                          this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
                                                     17
                                                                     (c) cooperate with respect to all reasonable procedures sought to be pursued by the
                                                     18
                                                          Designating Party whose Protected Material may be affected.
                                                     19
                                                                 If the Designating Party timely seeks a protective order, the Party served with the subpoena
                                                     20

                                                     21
                                                           HIGHLY CONFIDENTIAL                                                              mination by the court
                                                     22

                                                     23
                                                          permission. The Designating Party shall bear the burden and expense of seeking protection in that
                                                     24
                                                          court of its confidential material     and nothing in these provisions should be construed as
                                                     25
                                                          authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from
                                                     26
                                                          another court.
                                                     27

                                                     28
                                                                                                           - 10 -
                                                          Case No.                             STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 12 of 16



                                                      1   9.     A NON-
                                                                 LITIGATION
                                                      2

                                                      3              (a) The terms of this Order are applicable to information produced by a Non-Party in
                                                      4                                                            HIGHLY CONFIDENTIAL
                                                      5                                                                          -Parties in connection with this
                                                      6   litigation is protected by the remedies and relief provided by this Order. Nothing in these
                                                      7   provisions should be construed as prohibiting a Non-Party from seeking additional protections.
                                                      8              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
                                                      9

                                                     10   Non-Party not to produce the Non-
                                                     11                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or
                                                     12   all of the information requested is subject to a confidentiality agreement with a Non-Party;
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
                                                     14   in this litigation, the relevant discovery request(s), and a reasonably specific description of the
                                                     15   information requested; and
                                                     16                  (3) make the information requested available for inspection by the Non-Party.
                                                     17              (c) If the Non-Party fails to object or seek a protective order from this court within 14
                                                     18   days of receiving the notice and accompanying information, the Receiving Party may produce the
                                                     19   Non-                                                                                    -Party timely
                                                     20   seeks a protective order, the Receiving Party shall not produce any information in its possession or
                                                     21   control that is subject to the confidentiality agreement with the Non-Party before a determination
                                                     22   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                     23   of seeking protection in this court of its Protected Material.
                                                     24   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                     25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                                                     26   Material to any person or in any circumstance not authorized under this Stipulated Protective
                                                     27   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
                                                     28   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
                                                                                                       - 11 -
                                                          Case No.                         STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 13 of 16



                                                      1   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                                                      2

                                                      3

                                                      4   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                                      5          MATERIAL

                                                      6          When a Producing Party gives notice to Receiving Parties that certain inadvertently

                                                      7   produced material is subject to a claim of privilege or other protection, the obligations of the

                                                      8   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

                                                      9   12.    MISCELLANEOUS

                                                     10          12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to

                                                     11   seek its modification by the court in the future.

                                                     12          12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   no Party waives any right it otherwise would have to object to disclosing or producing any

                                                     14   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                                                     15   Party waives any right to object on any ground to use in evidence of any of the material covered by

                                                     16   this Protective Order.

                                                     17          12.3     Filing Protected Material. Without written permission from the Designating Party or

                                                     18   a court order secured after appropriate notice to all interested persons, a Party may not file in the

                                                     19   public record in this action any Protected Material. A Party that seeks to file under seal any

                                                     20   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

                                                     21   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                                                     22   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

                                                     23   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

                                                     24   to protection under the law. If a Receiving Party's request to file Protected Material under seal

                                                     25   pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the

                                                     26   information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed

                                                     27   by the court.

                                                     28
                                                                                                        - 12 -
                                                          Case No.                          STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 14 of 16



                                                      1   13.    FINAL DISPOSITION

                                                      2          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                                                      3   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                                                      4

                                                      5   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

                                                      6   the Protected Material is returned or destroyed, the Receiving Party must submit a written

                                                      7   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                                                      8   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected

                                                      9   Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

                                                     10   any copies, abstracts, compilations, summaries or any other format reproducing or capturing any of

                                                     11   the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

                                                     12   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                                                     14   and expert work product, even if such materials contain Protected Material. Any such archival

                                                     15   copies that contain or constitute Protected Material remain subject to this Protective Order as set

                                                     16   forth in Section 4 (DURATION).

                                                     17   //

                                                     18   //

                                                     19   //

                                                     20   //

                                                     21   //

                                                     22   //

                                                     23   //

                                                     24   //

                                                     25   //

                                                     26   //

                                                     27   //

                                                     28   //
                                                                                                       - 13 -
                                                          Case No.                         STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 15 of 16



                                                      1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                      2
                                                          Dated: November 10, 2020                      MORGAN & MORGAN COMPLEX
                                                      3                                                 LITIGATION GROUP
                                                      4
                                                                                                                      /s/ Michael F. Ram
                                                      5                                                 By:         MICHAEL F. RAM
                                                      6                                                 Attorneys for Plaintiffs,
                                                                                                        SIMON NGUYEN, THOAI DOAN, RAVI
                                                      7                                                 SALHOTRA, SANDHYA SALHOTRA,
                                                                                                        MELISSA CARD, KEVIN SULLINS, MAURICE
                                                      8                                                 VAN ROEKEL AS TRUSTEE OF THE VAN
                                                      9                                                 CZARNICK, and NOLA CZARNICK
                                                     10
                                                          Dated: November 10, 2020                      SHARTSIS FRIESE LLP
                                                     11

                                                     12
                      SAN FRANCISCO, CA 94111-3598




                                                                                                                      /s/ Joseph V. Mauch
SHARTSIS FRIESE LLP




                                                                                                        By:         JOSEPH V. MAUCH
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13
                                                                                                        Attorneys for Defendants,
                                                     14                                                 SIMPSON STRONG-TIE COMPANY INC. and
                                                                                                        SIMPSON MANUFACTURING COMPANY,
                                                     15                                                 INC.
                                                     16                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
                                                     17          I, Joseph V. Mauch, am the ECF User whose ID and password are being used to file this
                                                     18   [PROPOSED] STIPULATED PROTECTIVE ORDER. In compliance with Civil Local Rule 5-
                                                     19   1(i)(3), I hereby attest that I have the concurrence of the signatory above indicated by a
                                                     20                            /s/) within this e-filed document.
                                                     21   Dated: November 10, 2020                                      /s/ Joseph V. Mauch
                                                     22

                                                     23   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                     24

                                                     25   DATED: ________________________            _____________________________________
                                                                                                          United States District/Magistrate Judge
                                                     26

                                                     27

                                                     28
                                                                                                       - 14 -
                                                          Case No.                         STIPULATED PROTECTIVE ORDER
                                                          3-19-cv-07901-TSH
                                                          Case 3:19-cv-07901-TSH Document 122 Filed 11/10/20 Page 16 of 16



                                                      1                                                   EXHIBIT A

                                                      2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                      3             I, _____________________________ [print or type full name], of _________________

                                                      4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

                                                      5   understand the Stipulated Protective Order that was issued by the United States District Court for

                                                      6   the Northern District of California on [date] in the case of Simon Nguyen, et al. v. Simpson Strong-

                                                      7   Tie Company, Incorporated, et al., Northern District of California Case No. 3-19-cv-07901-TSH. I

                                                      8   agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

                                                      9   understand and acknowledge that failure to so comply could expose me to sanctions and

                                                     10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

                                                     11   any information or item that is subject to this Stipulated Protective Order to any person or entity

                                                     12   except in strict compliance with the provisions of this Order.
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13             I further agree to submit to the jurisdiction of the United States District Court for the

                                                     14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

                                                     15   Order, even if such enforcement proceedings occur after termination of this action.

                                                     16             I hereby appoint __________________________ [print or type full name] of

                                                     17   _______________________________________ [print or type full address and telephone number]

                                                     18   as my California agent for service of process in connection with this action or any proceedings

                                                     19   related to enforcement of this Stipulated Protective Order.

                                                     20

                                                     21   Date: ______________________________________

                                                     22   City and State where sworn and signed: _________________________________

                                                     23

                                                     24   Printed name: _______________________________

                                                     25

                                                     26   Signature: __________________________________

                                                     27

                                                     28
                                                                                                    -1-
                                                          Case No.                ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                                                          3-19-cv-07901-TSH
                                                          8790435
